Name: Commission Regulation (EEC) No 396/83 of 18 February 1983 amending Regulation (EEC) No 2783/82 on the sale at a price fixed in advance of dried grapes from the 1982 harvest held by Greek storage agencies
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 19 . 2 . 83 Official Journal of the European Communities No L 47/ 11 COMMISSION REGULATION (EEC) No 396/83 of 18 February 1983 amending Regulation (EEC) No 2783/82 on the sale at a price fixed in advance of dried grapes from the 1982 harvest held by Greek storage agencies THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 516/77 of 14 March 1977 on the common organization of the market in products processed from fruit and vegetables ('), as last amended by Regulation (EEC) No 1118/81 (2), Having regard to Council Regulation (EEC) No 2194/81 of 27 July 1981 laying down the general rules for the system of production aid for dried figs and dried grapes (3), as last amended by Regulation (EEC) No 2674/82 (4), and in particular Article 6 (2) thereof, Whereas the devaluation of the drachma changes the conditions for sale of dried grapes outside Greece ; whereas, as a consequence, the price level at which the Greek storage agencies are selling dried grapes from the 1982 harvest should be adapted ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Products Processed from Fruit and Vegetables, HAS ADOPTED THIS REGULATION : Article 1 Annex II to Regulation (EEC) No 2783/82 (5) is replaced by the following : ANNEX II Qualities and prices of the dried grapes referred to in Article 1 (ECU/100 kg) Sultana No 1 115,06 Currant, dried in the shade, Eghion region 113,62 Sultana No 2 112,66 Currant, select, Eghion region 111,21 Currant, dried in the shade , Corinth region 110,41 Sultana No 4 108,97 Currant, select, Corinth region 107,15 Currant, standard quality, Eghion region 105,60 Sultana No 5 104,16 Currant, select, from Patras , the Ionian islands, the Prefecture of Ilias, Triphilias 104,16 Currant, standard quality, Corinth region 104,16 Currant, select, remainder of Messenia 102,56 Currant, standard quality, from Patras, the Ionian islands, the Prefecture of Ilias , Triphilias 100,96 Currant, standard quality, remainder of Messenia 99,35 Currant, standard quality B (other origins) 90,86' (') OJ No L 73, 21 . 3 . 1977, p. 1 . (2 OJ No L 118 , 30 . 4 . 1981 , p. 10 . (3) OJ No L 214, 1 . 8 . 1981 , p. 1 . (4) OJ No L 284, 7 . 10 . 1982, p. 3 . 0 OJ No L 294, 20 . 10 . 1982, p. 6 . No L 47/ 12 Official Journal of the European Communities 19 . 2. 83 Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 18 February 1983 . For the Commission Poul DALSAGER Member of the Commission